DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
After further search and consideration, newly cited prior art was found in which claims 2 & 6 were erroneously stated as allowable subject matter. Therefore, this action is a 2nd Non-Final rejection. Further explanation is shown in the action below.
Claim Objections
Claims 7,8, & 10 are objected to because of the following informalities:  The term “twizzer” should be “tweezer” since it is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldmeier US Pat No. 4,275,810 in view of Bedman et al. US Pub. No US 2016/0174675 in further view of Meyerhans DE3307788A1.

With respect to claim 2, Waldmeier teaches a device for inspection and authentication of gemstones, comprising
a first member (fig 2, 3) having a gemstone receiving portion (fig 2,7); said gemstone receiving portion configured to receive a gemstone therein; and
a second member (fig 2, 2) having a gemstone covering portion (fig 2,7) which correspond to the gemstone receiving portions of the first member, said gemstone covering portions having a viewing and inspection opening formed therein “sapphire glass” (col 3, lines 21-24);
wherein the second member covers the first member such that:
an authentication seal “data carrier” is provided extending over portions (fig 2,8) of the first member and the second member without obstructing the viewing and inspection openings of the gemstone covering portions (col 3, lines 29-30).

Waldmeier does not teach a plurality of gemstone receiving/covering portions.

Bedman, in the same field of endeavor as Waldmeier of a transparent jewelry box for caring gemstones, teaches multiple cavities i.e. containment volumes for simultaneously holding multiple gemstones (fig 2) (claim 1). At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to duplicate Waldmeier’s receiving/covering portions to hold multiple gemstones in a single case since it has been held a mere duplication of essential working parts involves routine skill in the art.

The combination does not teach the size of viewing and inspection opening is less than size of the gemstone to be
arranged in the gemstone receiving portion.

Meyerhans, in the same field of endeavor as Waldmeier of encasing of gemstones, teaches a container comprising a viewing/inspection opening (fig 5, 5 & 7) having a size less than a gemstone (0007-0008).  At the time prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to combine Meyerhans’s viewing and inspection opening with the combination’s gemstone’s receiving portion to enable a clear unobstructed viewing of the gemstone while preventing the gemstone from falling out of the container (0008).

With respect to claim 3 according to claim 2, the combination teaches the device for inspection and authentication of diamonds wherein each of the plurality of gemstone receiving portions has a shape corresponding to a shape (fig 2, 7 Waldmeier) of a diamond piece to be received therein.

With respect to claim 5 according to claim 1, the combination teaches the device for inspection and authentication of diamonds according to claim 1, wherein each of the plurality of gemstone receiving portions (fig 5, 5 & 7 Meyerhans) is configured to secure a diamond piece placed therein.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldmeier US Pat No. 4,275,810 in view of Bedman et al. US Pub. No US 2016/0174675 in further view of Meyerhans DE3307788A1 in further view of Wang CN108749429.



Wang, in the same field of endeavor as Waldmeier of a jewelry box for caring gemstones, teaches a plurality of gemstone receiving portions having a concave shape (fig 1, 5), wherein the concave shape holds a gemstone in place (claim 1).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine a concave shape with the combination’s receiving portions as a functional equivalent for securing a plurality of gemstones in place.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyerhans DE3307788A1

With respect to claim 6, Meyerhans teaches a device for inspection and authentication of gemstones, comprising
a first member (fig 5, 3)  having a gemstone receiving portion configured to receive a gemstone
therein (0016, line 143); and
a second member (fig 5, 2) having a gemstone covering portion (0016, line 143) which correspond to the
gemstone receiving portion of the first member, wherein
said gemstone covering portion has a viewing and inspection opening (fig 2 & 4, 7) formed therein;
the second member covers the first member such that an authentication seal (fig 1, 16) “certificate number” (0024) is provided extending over portions of the first member and the second member (fig 5, 16) without obstructing the viewing and inspection opening of the gemstone covering portion.

Meyerhans does not specifically teach the size of viewing and inspection opening is less than a size of the gemstone.

Meyerhans, in the same field of endeavor as Waldmeier of encasing for caring gemstones, teaches a container comprising a viewing/inspection opening (fig 5, 5) at a first member having a size less than a gemstone (0007-0008).  Meyerhan’s further teaches a viewing/inspection opening (fig 5, 7) at a second member configured to allow a tweezer to be inserted therein (0016, lines 154-157).  At the time prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to select a size less than the gemstone for Meyerhan’s viewing/inspection opening at the second member to allow a tweezer to be inserted therein while preventing the gemstone from falling out the container (0008).

Allowable Subject Matter
Claims 7-10 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
  
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the elongated portions are configured to receive arms of a twizzer therein so that the diamond piece placed in the gemstone receiving portion is held and rotated by tip ends of the twizzer for visual inspection of the diamond piece in its entirety”, in combination with the rest of the limitations of claim 7.

The closest prior art of record Meyerhans teaches an opening (fig 1, 7) configured to allow a tweezer to rotate a turntable (fig 1, 6) holding a diamond piece (0016, lines 154-157), therefore, the prior art fails to teach an elongated portion configured to allow a diamond piece to be held and rotated by the tips of a tweezer in its entirety. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.